DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 11, and 28 have been amended. Claim 36 has been added.  Claims 10, 20- 21, and 23 were canceled. Claims 1-9, 11-19, 22, and 24-36 remain pending and are ready for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 9, 11-13, 15-16, 19, 22, 24-25, and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Sinha et al. (US 2018/0328612 A1 hereinafter Sinha) in view of Biyani et al. (US 2019/0036906 A1 –hereinafter Biyani) in view of Bryant et al. (US 20210264527 A1 - Bryant).
Regarding claim 1, Sinha teaches a method of operation of a building management system of a building (see Abstract and [0003]; Sinha: “a system for securely communicating and storing information in a building management system (BMS)”)), the method comprising:
distributed devices positioned throughout the building (see Fig. 1 and [0054]; Sinha: “the HVAC devices of waterside system 120 can be located in or around building 10 (as shown in FIG. 1) or at an offsite location such as a central plant (e.g., a chiller plant, a steam plant, a heat plant, etc.)”. HVAC devices reads on “distributed devices”) performing automation functions of the building management system (see [0051]; Sinha: “In a building with HVAC devices, the HVAC devices can use blockchain to transmit access rights and licensing information, transmit control actions that can have significant impact on the controlled environment, perform transaction negotiation between two HVAC devices, transport sensitive information across the HVAC device network, and can be used for any communication in building automation and control implementations that have environment requirements that require validation and security.”) and generating transaction information (see [0090]; Sinha: “The HVAC data of each block can be contracts, transactions, data, licenses, access control and/or any other information”) based on status changes or events occurring during normal operation of the distributed devices by compiling relevant data for the status changes or events (see [0133]; Sinha: “the transaction is trading information and/or services between two devices. For example, HVAC device 1 can agree to send HVAC data from HVAC device 1 to HVAC device 2 if HVAC device 2 determines an appropriate energy saving environmental setpoint from the HVAC data and sends the setpoint to HVAC device 1”. The determined environment setpoint reads on ‘status changes related to building management events’) (see [0090]; Sinha: “Each block is shown to include a nonce, HVAC data, a hash, and a hash of the previous block in the chain. HVAC data chain 510 is illustrated right to left, that is, the rightmost block is the oldest block shown in FIG. 5 while the leftmost block is the newest block shown in FIG. 5. The HVAC data of each block can be contracts, transactions, data, licenses, access control and/or any other information.”);
a validation network (see [0117]; Sinha: “Block controller 920 can be configured to generate blocks for HVAC data chain 510 and send the blocks to HVAC devices 2-6 via network 508.” See [0083]; Sinha: “HVAC devices 1-6 can be any controller, actuator, or sensor that can communicate via network 508. In some embodiments, HVAC devices 1-6 are building gateways, Network Automation Engines (NAEs), Network Integration Engines (NIEs), Field Equipment Controllers (FECs), and/or various other building devices or building controllers.” Therefore, HVAC devices communicating via a network 508 read on ‘a validation network’) receiving the transaction information, generating new ledger entries for the transaction ledger based on the transaction information, and distributing the new ledger entries (see [0142]; Sinha: “Referring now to FIG. 11, validator 924 of HVAC device 1 of FIG. 9 is shown in ; and
the distributed devices performing the automation functions of the building management system (see [0051]; Sinha: “In a building with HVAC devices, the HVAC devices can use blockchain to transmit access rights and licensing information, transmit control actions that can have significant impact on the controlled environment, perform transaction negotiation between two HVAC devices, transport sensitive information across the HVAC device network, and can be used for any communication in building automation and control implementations that have environment requirements that require validation and security.”) based on the transaction ledger by accessing transaction information stored on the transaction ledger (see [0090]; Sinha: “The HVAC data of each block can be contracts, transactions, data, licenses, access control and/or any other information. In this regard, HVAC devices 1-6 can negotiate contracts among each other, as well as grant and/or deny access to information for one or more of HVAC devices 1-6.”) and performing the building automation functions based on the accessed transaction information via building management elements of the distributed devices (see [0126]; Sinha: “device data updater 958 can be configured to receive various commands from HVAC data chain 510. These commands can be a .
However, Sinha does not explicitly teach … by compiling relevant data for the status changes or events with time and date information; wherein the transaction information generated by the distributed devices and stored on the transaction ledger includes temperature setpoints for areas of the building.
Biyani from the same or similar field of endeavor teaches: … by compiling relevant data for the status changes or events with time and date information (see [0009]; “the present disclosure relates to a non-transitory computer readable medium including instructions stored thereon that when processed by at least one processor cause the IOT security system to perform act of receiving at least one encrypted block generated by at least one IOT device on the private network. The encrypted block comprises a unique device identification (ID), previous token, current token, time stamp, and event data.” See [0075]; Biyani: “Each event block of the event block chain 656 comprises the event chain data 612 that includes device signature, event information and synchronization time associated with each event block.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Sinha to include Biyani’s features of compiling relevant data for the status changes or events with time and date information. 
However, it does not explicitly teach
wherein the transaction information generated by the distributed devices and stored on the transaction ledger includes temperature setpoints for areas of the building.
Bryant from the same or similar field of endeavor teaches: wherein the transaction information generated by the distributed devices (see [0071]; Bryant: “The nodes that implement the method 600A may be any one or more of the following: a server (e.g., of the insurance provider), a mobile device (e.g., a tablet, smart phone, or laptop of the insured or of a vendor), a desktop computer (e.g., of the insured or of a vendor), a smart device in a home (e.g., a smart thermostat, a smart carbon monoxide detector, a smart camera or microphone, or any other smart device), a home controller that manages other smart devices, a drone that surveys the home (e.g., for roof or siding damage), etc.” See [0067]; Bryant: “The transaction may be generated by the node 102, and the node 102 may broadcast the transaction to the nodes 104 and/or 106.” That is, the nodes 102, 104, and 106 generate transaction data.) and stored on the transaction ledger includes temperature setpoints for areas of the building. (see [0071]; Bryant: “The transaction may include data relating to the detected home event.” See [0077]; Bryant: “Example smart vehicle events include: … a temperature reading obtained by a temperature gauge; a desired temperature setpoint (e.g., entered by a person) detected via a temperature control system; etc.” See [0069]; Bryant: “the nodes 102-106 may reach consensus and may add the transaction to the distributed 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Sinha and Biyani to include Bryant’s features of the transaction information generated by the distributed devices and stored on the transaction ledger includes temperature setpoints for areas of the building. Doing so would track smart home data to monitor and control devices and appliances within a home. (Bryant, [0064] and [0073])

Regarding Claim 2, the combination of Sinha, Biyani, and Bryant teaches the limitations as described in claim 1, Sinha further teaches wherein the distributed transaction ledger is a blockchain. (see [0047]; Sinha: “The HVAC data chain can be any kind of distributed database such as a blockchain database”)

Regarding Claim 3, the combination of Sinha, Biyani, and Bryant teaches the limitations as described in claim 1, Sinha further teaches further comprising nodes of the validation network (see [0083]; Sinha: “HVAC devices 1-6 can be any controller, actuator, or sensor that can communicate via network 508. In some embodiments, HVAC devices 1-6 are building gateways, Network Automation Engines (NAEs), Network Integration Engines (NIEs), Field Equipment Controllers (FECs), and/or various other building devices or building controllers.” Therefore, HVAC devices communicating via a network 508 read on ‘a validation network’) storing local copies of the transaction ledger (see [0022]; Sinha teaches each of the plurality of HVAC devices .

Regarding Claim 5, the combination of Sinha, Biyani, and Bryant teaches the limitations as described in claim 1, Sinha further teaches wherein the validation network includes computing devices connected to the distributed devices via a public network (see [0083]; Sinha: “The number of HVAC devices are shown to include HVAC device 1, HVAC device 2, HVAC device 3, HVAC device 4, HVAC device 5, and HVAC device 6. There can be any number of HVAC devices in system 500. HVAC devices 1-6 can be any controller, actuator, or sensor that can communicate via network 508. In some embodiments, HVAC devices 1-6 are building gateways, Network Automation Engines (NAEs), Network Integration Engines (NIEs), Field Equipment Controllers (FECs), and/or various other building devices or building controllers. HVAC devices 1-6 can be the devices of smart connected things 204 and/or gateway 206 as described with reference to FIGS. 2-3. In some embodiments, HVAC devices 1-6 are VAV units 116, AHU 106, chiller 102, and/or boiler 104 as described with reference to FIG. 1.” See [0084]; Sinha: “In some embodiments, HVAC devices 1-6 can be computing devices that utilize Software Agents”. See [0085]; Sinha: “HVAC devices 1-6 can be configured to communicate with each other via network 508. Network 508 can be any kind of network such as the Internet, TCP/IP, Ethernet, LAN, WAN, Wi-Fi, Zigbee, BACnet, 3G, LTE, Li-Fi, and/or any combination thereof”).

Regarding Claim 6, the combination of Sinha, Biyani, and Bryant teaches the limitations as described in claim 1, Sinha further teaches wherein the validation network includes the distributed devices (see [0117]; Sinha: “Block controller 920 can be configured to generate blocks for HVAC data chain 510 and send the blocks to HVAC devices 2-6 via network 508.” See [0083]; Sinha: “HVAC devices 1-6 can be any controller, actuator, or sensor that can communicate via network 508. In some embodiments, HVAC devices 1-6 are building gateways, Network Automation Engines (NAEs), Network Integration Engines (NIEs), Field Equipment Controllers (FECs), and/or various other building devices or building controllers.” Therefore, HVAC devices communicating via a network 508 read on ‘a validation network’), and the distributed devices generate and distribute the new ledger entries (see [0142]; Sinha: “Referring now to FIG. 11, validator 924 of HVAC device 1 of FIG. 9 is shown in greater detail, according to an exemplary embodiment. Validator 924 is shown to validate a solved block 1102 and add solved block 1102 to HVAC data chain 510. Solved block 1102 can be a block that one of HVAC devices 1-6 has generated a solution for, and has sent to the devices of system 500 to be added to the HVAC data chains (e.g., HVAC data chain 510) stored on each of HVAC devices 1-6.” See [0039]; Sinha: “FIG. 11 is a block diagram of components of the HVAC device of FIG. 9 that validate and add a solved block to the HVAC data chain of FIG. 5”).

Regarding Claim 9, the combination of Sinha, Biyani, and Bryant teaches the limitations as described in claim 1, Sinha teaches further comprising the validation network generating the new ledger entries based on a predetermined proof-of-work and/or proof-of-stake process (see [0049]; Sinha teaches the HVAC device can add the block (new ledger entries) to the HVAC data chain by generating a hash solution. This method may be known as proof of work).

	Regarding claim 11, Sinha teaches a building management system of a building (see Abstract and [0003]; Sinha: “a system for securely communicating and storing information in a building management system (BMS)”)), the building management system comprising:
distributed devices positioned throughout the building (see Fig. 1 and [0054]; Sinha: “the HVAC devices of waterside system 120 can be located in or around building 10 (as shown in FIG. 1) or at an offsite location such as a central plant (e.g., a chiller plant, a steam plant, a heat plant, etc.)”. HVAC devices reads on “distributed devices”) performing automation functions of the building management system (see [0051]; Sinha: “In a building with HVAC devices, the HVAC devices can use blockchain to transmit access rights and licensing information, transmit control actions that can have significant impact on the controlled environment, perform transaction negotiation between two HVAC devices, transport sensitive information across the HVAC device network, and can be used for any communication in building automation and control implementations that have environment requirements that require validation and security.”) and generating transaction information (see [0090]; Sinha: “The HVAC data of each block can be contracts, transactions, data, licenses, access control and/or any other information”) based on status changes or events occurring during normal operation of the distributed devices by compiling relevant data for the status changes or events (see [0133]; Sinha: “the transaction is trading information and/or services between two devices. For example, HVAC device 1 can agree to send HVAC data from HVAC device 1 to HVAC device 2 if HVAC device 2 determines an appropriate energy saving environmental setpoint from the HVAC data and sends the setpoint to HVAC device 1”. The determined environment setpoint reads on ‘status changes related to building management events’) (see [0090]; Sinha: “Each block is shown to include a nonce, HVAC data, a hash, and a hash of the previous block in the chain. HVAC data chain 510 is illustrated right to left, that is, the rightmost block is the oldest block shown in FIG. 5 while the leftmost block is the newest block shown in FIG. 5. The HVAC data of each block can be contracts, transactions, data, licenses, access control and/or any other information.”);
a validation network (see [0117]; Sinha: “Block controller 920 can be configured to generate blocks for HVAC data chain 510 and send the blocks to HVAC devices 2-6 via network 508.” See [0083]; Sinha: “HVAC devices 1-6 can be any controller, actuator, or sensor that can communicate via network 508. In some embodiments, HVAC devices 1-6 are building gateways, Network Automation Engines (NAEs), Network Integration Engines (NIEs), Field Equipment Controllers (FECs), and/or various other building devices or building controllers.” Therefore, HVAC devices communicating via a network 508 read on ‘a validation network’) receiving the transaction information, generating new ledger entries for the transaction ledger based on the transaction information, and distributing the new ledger entries (see [0142]; Sinha: “Referring now to FIG. 11, validator 924 of HVAC device 1 of FIG. 9 is shown in ; and
the distributed devices performing the automation functions of the building management system (see [0051]; Sinha: “In a building with HVAC devices, the HVAC devices can use blockchain to transmit access rights and licensing information, transmit control actions that can have significant impact on the controlled environment, perform transaction negotiation between two HVAC devices, transport sensitive information across the HVAC device network, and can be used for any communication in building automation and control implementations that have environment requirements that require validation and security.”) based on the transaction ledger by accessing transaction information stored on the transaction ledger (see [0090]; Sinha: “The HVAC data of each block can be contracts, transactions, data, licenses, access control and/or any other information. In this regard, HVAC devices 1-6 can negotiate contracts among each other, as well as grant and/or deny access to information for one or more of HVAC devices 1-6.”) and performing the building automation functions based on the accessed transaction information via building management elements of the distributed devices (see [0126]; Sinha: “device data updater 958 can be configured to receive various commands from HVAC data chain 510. These commands can be a .
However, Sinha does not explicitly teach … by compiling relevant data for the status changes or events with time and date information; and the transaction information generated by the distributed devices and stored on the transaction ledger includes temperature setpoints for areas of the building.
Biyani from the same or similar field of endeavor teaches: … by compiling relevant data for the status changes or events with time and date information (see [0008]; “”. See [0009]; “the present disclosure relates to a non-transitory computer readable medium including instructions stored thereon that when processed by at least one processor cause the IOT security system to perform act of receiving at least one encrypted block generated by at least one IOT device on the private network. The encrypted block comprises a unique device identification (ID), previous token, current token, time stamp, and event data.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Sinha to include Biyani’s features of compiling relevant data for the status changes or events with time and date information. Doing so would enable secure access to the IOT devices with improved authentication & identity, authorization, privacy, confidentiality and integrity. (Biyani, [0097])

the transaction information generated by the distributed devices and stored on the transaction ledger includes temperature setpoints for areas of the building.
Bryant from the same or similar field of endeavor teaches: the transaction information generated by the distributed devices (see [0071]; Bryant: “The nodes that implement the method 600A may be any one or more of the following: a server (e.g., of the insurance provider), a mobile device (e.g., a tablet, smart phone, or laptop of the insured or of a vendor), a desktop computer (e.g., of the insured or of a vendor), a smart device in a home (e.g., a smart thermostat, a smart carbon monoxide detector, a smart camera or microphone, or any other smart device), a home controller that manages other smart devices, a drone that surveys the home (e.g., for roof or siding damage), etc.” See [0067]; Bryant: “The transaction may be generated by the node 102, and the node 102 may broadcast the transaction to the nodes 104 and/or 106.” That is, the nodes 102, 104, and 106 generate transaction.) and stored on the transaction ledger includes temperature setpoints for areas of the building. (see [0071]; Bryant: “The transaction may include data relating to the detected home event.” See [0077]; Bryant: “Example smart vehicle events include: … a temperature reading obtained by a temperature gauge; a desired temperature setpoint (e.g., entered by a person) detected via a temperature control system; etc.” See [0069]; Bryant: “the nodes 102-106 may reach consensus and may add the transaction to the distributed ledger 114 by each adding the transaction to a local copy of a block stored on a local copy of the distributed ledger 114.”)


Regarding Claim 12, the limitations in this claim is taught by the combination of Sinha, Biyani, and Bryant as discussed connection with claim 2.

Regarding Claim 13, the limitations in this claim is taught by the combination of Sinha, Biyani, and Bryant as discussed connection with claim 3.

Regarding Claim 15, the limitations in this claim is taught by the combination of Sinha, Biyani, and Bryant as discussed connection with claim 5.

Regarding Claim 16, the limitations in this claim is taught by the combination of Sinha, Biyani, and Bryant as discussed connection with claim 6.

Regarding Claim 19, the limitations in this claim is taught by the combination of Sinha, Biyani, and Bryant as discussed connection with claim 9.

Regarding Claim 22, the combination of Sinha, Biyani, and Bryant teaches the limitations as described in claim 1, Sinha teaches wherein the transaction information generated by the distributed devices and stored on the transaction ledger includes status information (see [0090]; Sinha: “The HVAC data of each block can be contracts, transactions, data, licenses, access control and/or any other information”) including status changes related to building management events (see [0133]; Sinha: “the transaction is trading information and/or services between two devices. For example, HVAC device 1 can agree to send HVAC data from HVAC device 1 to HVAC device 2 if HVAC device 2 determines an appropriate energy saving environmental setpoint from the HVAC data and sends the setpoint to HVAC device 1”. The determined environment setpoint reads on ‘status changes related to building management events’), historical status and even information (see [0048]; Sinha: “The blocks can contain information such as transaction and contract history, control action records, supervisory control action records, and other information that needs to be securely stored and/or authenticated.”), authorization information including information about which devices are authorized to store and retrieve the transaction information or perform particular building management functions, (see [0168]; Sinha: “determines current licenses for HVAC device 1 based on HVAC data chain 510. The authenticity of these blocks can be confirmed by HVAC devices 1-6 based on a signature of the block and a public key of licensing server 608, licensing public key 616”), configuration information, and/or instructions for the distributed devices (see [0090]; Sinha: “HVAC data chain 510 can include configuration data of HVAC devices 1-6 and/or any other information”).

Regarding Claim 24, the combination of Sinha, Biyani, and Bryant teaches the limitations as described in claim 1, Sinha teaches wherein the building management elements of the distributed devices include sensors, actuators, and/or user interface elements (see Fig. 5 and [0083]; Sinha: “HVAC devices 1-6 can be any controller, actuator, or sensor that can communicate via network 508”).

Regarding Claim 25, the combination of Sinha, Biyani, and Bryant teaches the limitations as described in claim 1, Sinha teaches wherein the validation network includes a publicly accessible distributed ledger (see [0090]; Sinha: “Since HVAC data chain 510 may be public, if one of HVAC devices 1-6 goes offline, any of the other devices can retrieve information for the offline HVAC device from HVAC data chain 510 and take over the responsibilities of the offline HVAC device since any information needed to take over may be public in HVAC data chain 510.”).

	Regarding Claim 27, the combination of Sinha, Biyani, and Bryant teaches the limitations as described in claim 1, Sinha teaches wherein the transaction ledger includes a log of building management events and historical configuration information (see [0048]; Sinha: “The blocks can contain information such as transaction and contract history, control action records, supervisory control action records, and other information that needs to be securely stored and/or authenticated. Each of the blocks of the HVAC data chain can include a digital signature that can be used to verify that the block is authentic, that is, the data of the block was created by the , which are permanently added to the ledger in real time and can be accessed by the distributed devices, technicians, and/or security personnel (see [0048]; Sinha: “ Using blockchain can allow the HVAC devices to enter permanent and/or time based contracts or transactions among each other without any human intervention.”).

	Regarding Claim 28, the combination of Sinha, Biyani, and Bryant teaches the limitations as described in claim 1, Sinha teaches wherein the building management system is a building automation system (see [0051]; Sinha: “Using blockchain can allow the HVAC devices to enter permanent and/or time based contracts or transactions among each other without any human intervention. In a building with HVAC devices, the HVAC devices can use blockchain to transmit access rights and licensing information, transmit control actions that can have significant impact on the controlled environment, perform transaction negotiation between two HVAC devices, transport sensitive information across the HVAC device network, and can be used for any communication in building automation and control implementations that have environment requirements that require validation and security. The HVAC data chain can be used for any communication in a BMS (e.g., transport of sensitive information) and/or other control implementation that have validated environment requirements”), and the transaction information generated by the distributed devices and stored on the transaction ledger includes information about whether areas of the building are being heated or cooled (see [0086]; Sinha: “some and/or all of HVAC devices 1-6 can be located in a particular building and/or building zone. In some , instructions from building automation controllers and thermostats to other distributed devices (see [0087]; Sinha: “HVAC devices 1-6 can monitor energy consumption, control lighting systems, control HVAC systems, or perform other functions within the BMS”. See [0088]; Sinha: “HVAC devices 1-6 can communicate with other high level controllers (e.g., HVAC devices 1-6) and/or low level devices (e.g., sensors and/or actuators).”), and temperature setpoints for areas of the building (see [0087]; Sinha: “HVAC devices 1-6 may be various HVAC devices, building lighting devices, building security devices (e.g., cameras, access control, etc.), safety devices (e.g., devices of a fire system), and/or devices of any other system of a building (e.g., building 10). In some embodiments, using temperature information from a room and/or zone as well as temperature data from an outside monitor, HVAC devices 1-6 can be configured to affect environmental changes in the room and/or zone. In some embodiments, HVAC devices 1-6 can cause dampers (e.g., actuators 526 a-c) located in an air duct to be opened or closed, can activate heating, cooling, and/or air circulation equipment in the building and/or zone, and/or can perform any other control command that causes a room, zone, and/or building to be controlled to a particular temperature.”).

Claims 4, 8, 14, 18, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Sinha in view of Biyani in view of Bryant further in view of Orsini et al. (US 2017/0103468 A1 hereinafter Orsini).
Regarding Claim 4, the combination of Sinha, Biyani, and Bryant teaches the limitations as described in claim 3; however, it does not explicitly teach further comprising the nodes of the validation network determining an authoritative version of the transaction ledger based on predetermined consensus criteria.
Orsini from the same or similar field of endeavor teaches further comprising the nodes of the validation network (see [0030]; Orisini teaches a TAG network is a distributed computing network that includes one or more decentralized TransActive Grid elements (TAGe) that operate as nodes. Therefore, it corresponds to ‘comprising nodes of the validation network’) determining an authoritative version of the transaction ledger based on predetermined consensus criteria (see [0030]; Orsini teaches TAG network can function as a consensus system. See Fig. 4 and [0058]-[0063]; Orsini teaches smart grid contracts 404 perform or direct computation to determine whether and how a transaction shall be executed based on the settlement criteria (consensus criteria) received and logic model specified. Since the TAG elements (nodes of the validation network) can use smart grid contract to determine whether and how a transaction shall be executed based on the settlement criteria (consensus criteria) received, it corresponds to ‘the nodes of the validation network determining an authoritative version of the transaction ledger based on predetermined consensus criteria’).


Regarding Claim 8, the combination of Sinha, Biyani, and Bryant teaches the limitations as described in claim 1; however, it does not explicitly teach further comprising the validation network validating the transaction information based on the transaction ledger.
Orsini from the same or similar field of endeavor teaches further comprising the validation network validating the transaction information based on the transaction ledger (see [0096] and [0030]; Orsini teaches the process 600 may be performed on a (validation) network. Fig. 6 and [0098]; Orsini teaches the process 600 validates 604 a current state of a public ledger; For example, the process 600 may validate the current state of a blockchain public ledger to verify that each settlement information received from each node is consistent with the information in the public ledger. Therefore, the (validation) network can validate the settlement information (transaction information) based on the public ledger (transaction ledger)).
The same motivation to combine Sinha, Biyani, Bryant, and Orsini set forth for Claim 4 equally applies to Claim 8.

Regarding Claim 14, the limitations in this claim is taught by the combination of Sinha, Biyani, Bryant, and Orsini as discussed connection with claim 4.

Regarding Claim 18, the limitations in this claim is taught by the combination of Sinha, Biyani, Bryant, and Orsini as discussed connection with claim 8.

Regarding Claim 32, the combination of Sinha, Biyani, Bryant, and Orsini teaches the limitations as described in claim 8, Biyani teaches further wherein each of the ledger entries of the transaction ledger includes a timestamp (see [0007]; Biyani: “at least one encrypted block comprises a unique device identification (ID), previous token, current token, time stamp, and event data.”) indicating date and time information associated with the transaction, transaction data, and a signature (see [0009]; Biyani: “The instructions cause the processor to update the event chain upon verifying the received event data using time stamp, the previous token and the current token of the at least one encrypted block.” See [0063]; Biyani: “The communication service 154-2 performs timestamping on the transactions 162 sent by the applications A1 and A2.” See [0090]; Biyani: “he encrypted block 608 comprises a unique device identification (ID), previous token, current token, time stamp, and event data. In one embodiment, the contract event manager (CEM) 118 executes the smart contract 164 to verify the device signature and identify information that transmitted the at least one encrypted block 608.”), which is generated upon validation of the transaction data (see [0043]; Biyani: “The present disclosure also enables .
The same motivation to combine Sinha and Biyani set forth for Claim 1 equally applies to Claim 32.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sinha in view of Biyani in view of Bryant further in view of Maitland et al. (US 2019/0287146 A1 hereinafter Maitland).
Regarding Claim 7, the combination of Sinha, Biyani, and Bryant teaches the limitations as described in claim 1; however, it does not explicitly teach further comprising the validation network validating the transaction information based on encrypted identification information included in the transaction information for the distributed devices that generated the transaction information.
Maitland from the same or similar field of endeavor teaches further comprising the validation network validating the transaction information based on encrypted identification information included in the transaction information for the distributed devices that generated the transaction information (see [0108]-[0109]; Maitland teaches the license ledger 602 may be a virtual network function in a NFV-based network that may only be used to ensure the validity of the license transactions. Therefore, the license ledger 602 can be in a validation network to ensure the validity of the license transactions. See [0112]; Maitland teaches all transactions over this link may .
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the teaching of Sinha, Biyani, and Bryant with the above teachings of Maitland to use encrypted user identifier to validate the transaction information to unalterably store the information associated with the one or more usage transactions utilizing blockchain technology to provide a trusted source for real - time usage data. (Maitland, paragraphs [0005] and [0112])

Regarding Claim 17, the limitations in this claim is taught by the combination of Sinha, Biyani, Bryant, and Maitland as discussed connection with claim 7.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Sinha in view of Biyani in view of Bryant further in view of Ouellette (US20170195336A1 –hereinafter Ouellette).
Regarding Claim 26, the combination of Sinha, Biyani, and Bryant teaches the limitations as described in claim 1; however, it does not explicitly teach wherein the validation network is privately administered, with access restricted to only authorized validation nodes and distributed devices. 
wherein the validation network is privately administered (see [0026]; Ouellette: “In general, the access control systems encompass logical and physical forms of access within each of the associated organizations 50-1, 50-2, 50-n as part of their larger security systems. One or more access controllers 152 will often administrate the systems.” See [0006]; Ouellette: ”This invention proposes to address both the data privacy and trust issues allowing a non-authoritative identity source in a distributed environment to be used for all identity purposes through the ability to broker the identity and attributes of the identity across any number of physical or logical credentials.”), with access restricted to only authorized validation nodes and distributed devices (see [0026]; Ouellette: “Access control readers 158 are often located near doors or other portals to read credential information from keycards or mobile computing devices (smart phones)”. In other cases, badging cameras 156 are used to gather information from the users. This credential information is passed to the access controller 152. If the credentials are found to be valid, then the door controller, for example, might be signaled to enable the keycard user/owner to enter a secured area. See [0002]; Ouellette: “If the users are authorized to enter the restricted areas, then the access control readers allow access to the restricted areas by unlocking locked doors, signaling that doors should be unlocked, or not generating alarm upon user entry, for example.” See [0010]; Ouellette: “The identity source can be non-authoritative system that is utilized by different organizations such as multiple companies and/or governmental entities. It is preferably distributed over multiple nodes. Specifically, the identity attributes may be stored in block chain.”).


Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Sinha in view of Biyani in view of Bryant further in view of Ashok et al. (WO 2019216942 A1 –hereinafter Ashok).
Regarding Claim 29, the combination of Sinha, Biyani, and Bryant teaches the limitations as described in claim 1, Sinha teaches wherein the building management system is an access control system (see [0051]; Sinha: “In a building with HVAC devices, the HVAC devices can use blockchain to transmit access rights and licensing information.” See [0087]; Sinha: “HVAC devices 1-6 can monitor energy consumption, control lighting systems, control HVAC systems, or perform other functions within the BMS … HVAC devices 1-6 may be various HVAC devices, building lighting devices, building security devices (e.g., cameras, access control, etc.)”), and the transaction information generated by the distributed devices and stored on the transaction ledger (see [0012]; Sinha: “the processing circuit of the first HVAC device is configured to generate an access request for HVAC data of a second HVAC device, and send the access request for the HVAC data to the second HVAC device. In some embodiments, the second HVAC device includes a processing circuit configured to receive the access request from the first HVAC device, generate a block authorizing the first HVAC device to request the HVAC data of the second HVAC device, and send the authorization block to the plurality of HVAC devices to be solved and added to the HVAC data chain stored on the plurality of HVAC devices.” See [0092]; Sinha: “HVAC devices 1-6 can be configured to generate and/or retrieve the data and adding them to a block of HVAC data chain 1-6.”) includes information (see [0126]; Sinha: “blocks in HVAC data chain 510 can include a plurality of blocks, some of which can indicate that HVAC device 1 has access rights to data on one of HVAC devices 2-6”. See [0129]; Sinha: “Access record 972 can be a record of all of the data access and/or control access that HVAC device 1 can have. In some embodiments, access record 972 can indicate what data access HVAC device 1 has from another device of HVAC devices 2-6 and/or has had in the past. Access record 972 can also indicate what control actions HVAC device 1 has access to send to 
However, it does not explicitly teach includes information about whether access points are locked or unlocked, access control events indicating identification information and access point information for each time an access point is engaged with by an occupant and whether access was granted or denied, instructions sent from access control system controllers to other distributed devices, and user authorization information indicating which occupants are authorized to access different areas of the building and which identification badges are associated with the occupants.
Ashok from the same or similar field of endeavor teaches includes information about whether access points are locked or unlocked (see [0167]; Ashok: “The controller 506 can lock access to the zone (e.g., lock a door).” See [0013]; Ashok: “the controller can unlock a remotely controlled lock to allow access to the first zone.”), access control events indicating identification information and access point information for each time an access point is engaged with by an occupant and whether access was granted or denied (see [0193]; Ashok: “The process 1300 can include applying a rule or policy to tag meeting rooms like video conferencing rooms or board rooms as access restricted rooms and allow controlled access based on an , instructions sent from access control system controllers to other distributed devices, and user authorization information indicating which occupants are authorized to access different areas of the building and which identification badges are associated with the occupants. (see [0013]; Ashok: “the controller can receive, from the user device, a list of identifiers authorized to access the first zone during a time interval based on the date field and the time field provided the at least one data structure. The controller can receive, from an access control panel at the first zone, an identifier responsive to a badge swipe at the access control panel during the time interval. The controller can determine the identifier matches the list of identifiers. Responsive to the determination, the controller can unlock a remotely controlled lock to allow access to the first zone.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Sinha, Biyani, and Bryant to include Ashok’s features of information about whether access points are locked or unlocked, access control events indicating identification information and access point information for each time an access point is engaged with by an occupant and whether access was granted or denied, instructions sent from access control system controllers to other distributed devices, and user authorization information indicating which occupants are authorized to access different areas of the building and which identification badges are associated with the occupants. Doing so would provide schedule based zone access to 

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Sinha in view of Biyani in view of Bryant further in view of Dey et al. (US 20170018167 A1 –hereinafter Dey).
Regarding Claim 30, the combination of Sinha, Biyani, and Bryant teaches the limitations as described in claim 1, Sinha teaches wherein the building management system is a security system (see [0051]; Sinha: “Using blockchain with HVAC devices can result in higher levels of security for a building management system (BMS) since a single point of failure is removed.” See [0052]; Sinha: “A BMS can include … a security system”), and the transaction information generated by the distributed devices and stored on the transaction ledger includes information (see [0012]; Sinha: “the processing circuit of the first HVAC device is configured to generate an access request for HVAC data of a second HVAC device, and send the access request for the HVAC data to the second HVAC device. In some embodiments, the second HVAC device includes a processing circuit configured to receive the access request from the first HVAC device, generate a block authorizing the first HVAC device to request the HVAC data of the second HVAC device, and send the authorization block to the plurality of HVAC devices to be solved 
However, it does not explicitly teach includes information about whether the security system is armed or unarmed, security events indicating when intrusion was detected, instructions sent from security system controllers to other distributed devices, and schedule information indicating when the security system should be armed or unarmed.
Dey from the same or similar field of endeavor teaches includes information about whether the security system is armed or unarmed (see [0044]; Dey: “there may be two security states of the security system of the smart home environment. There are two security states: (1) a security arm state; and (2) a security alarm state. The security arm state (e.g., security arm state 222 of the security arm injector 220) may have two values: armed and unarmed. In implementations of the disclosed subject matter, “unarmed” means that the security system 200 of the smart home environment may not be monitoring the home for security events and/or breaches. “Armed” means that the security system 200 of the smart home environment is monitoring the home for security breaches at some level.”), security events indicating when intrusion was detected, instructions sent from security system controllers to other distributed devices (see [0048]; Dey: “The intrusion configuration 232 for the security system 200 may look like Table 1 below, where the rows are the devices and the column is the intrusion configuration for the device. In some implementations, the sensor itself need not know the intrusion configuration state it is in. That is, in some , and schedule information indicating when the security system should be armed or unarmed. (see [0109]; Dey: “The security system may perform this computation on any schedule (e.g., every hour, every day, once a week, once a month, or the like).” See [0164]; Dey: “The security system disclosed herein includes an alarm device, such as the alarm device 76 illustrated in FIG. 7B and discussed above, which can be armed or disarmed by the controller 73 according to the determination as to whether the at least one user is occupying the home or building, and/or within the predetermined area”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Sinha, Biyani, and Bryant to include Dey’s features of information about whether the security system is armed or unarmed, security events indicating when intrusion was detected, instructions sent from security system controllers to other distributed devices, and schedule information indicating when the security system should be armed or unarmed. Doing so would increase the accuracy of the determination when there is an actual intrusion to the home and minimize the number of false alarms. (Dey, [0002]-[0003])

Claims 31 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Sinha in view of Biyani in view of Bryant in view of Orsini further in view of Haque (US 2019/0020648A1 –hereinafter Haque)
Regarding Claim 31, the combination of Sinha, Biyani, Bryant, and Orsini teaches the limitations as described in claim 8; however, it does not explicitly teach comprising the transaction ledger including a ledger entry with transaction data indicating a predetermined set of devices authorized to post to the transaction ledger and the validation network validating the transaction information from the distributed devices by confirming, based on the transaction ledger, that the distributed devices that generated the transaction information were authorized to post to the transaction ledger.
Haque from the same or similar field of endeavor teaches comprising the transaction ledger including a ledger entry with transaction data indicating a predetermined set of devices authorized to post to the transaction ledger and the validation network validating the transaction information from the distributed devices by confirming, based on the transaction ledger, that the distributed devices that generated the transaction information were authorized to post to the transaction ledger. (see [0004]; Haque: “Access to the network device may be granted to the user device based on an entry of a distributed database. The entry may comprise the address of the user device. An entry of the distributed database may be generated indicating that access to the network device is granted to the user device.” See [0036]; Haque: “Each block 310, 320, 330 may comprise a distributed database entry. The distributed database entry may comprise data associated with one or more devices, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Sinha, Biyani, Bryant, and Orsini to include Haque’s features of the transaction ledger including a ledger entry with transaction data indicating a predetermined set of devices authorized to post to the transaction ledger and the validation network validating the transaction information from the distributed devices by confirming, based on the transaction ledger, that the distributed devices that generated the transaction information were authorized to post to the transaction ledger. Doing so would improve trusted peer-to-peer communication between associated devices and reduce costs and misaligned device association data during transfer or storage. (Haque, [0001] and [0003])

Regarding Claim 33, the combination of Sinha, Biyani, Bryant, and Orsini teaches the limitations as described in claim 4; however, it does not explicitly teach wherein the predetermined consensus criteria includes a scoring process for determining a longest chain among new blockchains.
wherein the predetermined consensus criteria includes a scoring process for determining a longest chain among new blockchains. (see [0025]; Haque: “Once the operation is performed to add a new block 130 d to the chain 120, the nodes 110 may communicate the new block 130 d to the network 100. The nodes 110 may express their acceptance of the new block 130 d to the chain 120 by working off the block 130 d when performing the operation to add a subsequent block to the chain 120. If more than one version of the chain 120 exists, the nodes 110 may attempt to work off the longest chain 120. The longest chain 120 may be determined by an algorithm for scoring the chain 120. For example, a chain 120 may be assigned a score based on the computational work required to create the chain 120. A node 110 may communicate the longest chain 120 that the node 100 has observed to the network 100, such as with a gossip protocol.”) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Sinha, Biyani, Bryant, and Orsini to include Haque’s features of a scoring process for determining a longest chain among new blockchains. Doing so would improve trusted peer-to-peer communication between associated devices and reduce costs and misaligned device association data during transfer or storage. (Haque, [0001] and [0003])

Claims 34 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Sinha in view of Biyani in view of Orsini in view of Bryant further in view of Coburn et al. (US 20180197172 A1 –hereinafter Coburn).
Regarding Claim 34, the combination of Sinha, Biyani, Bryant, and Orsini teaches the limitations as described in claim 4; Sinha discloses further comprising (see [0003]; Sinha: “The system includes a HVAC devices communicably coupled via a network. Each of the HVAC devices are configured to store a copy of an HVAC data chain”) 
However, it does not explicitly teach further comprising the validation network evaluating and scoring versions of …the transaction ledger with respect to each other to determine the authoritative version of the transaction ledger and selecting the authoritative version of the transaction ledger, resulting in widespread adoption of the authoritative version of the transaction ledger across the validation network.
Coburn from the same or similar field of endeavor teaches further comprising the validation network evaluating and scoring versions of … the transaction ledger with respect to each other to determine the authoritative version of the transaction ledger (see [0051]; Coburn: “Versions of history of the blockchain with the highest score can be chosen over versions of the history of the blockchain with lower scores. The lower scored versions of the history might not be selected for inclusion in the blockchain. These versions that are not selected for inclusion are called orphan blocks. Decisions about which histories of the blockchain score the highest are and selecting the authoritative version of the transaction ledger (see [0052]; Coburn: “Updates to the blockchain are distributed across the peers. A peer can receive a version of the history of the blockchain with a higher score.”), resulting in widespread adoption of the authoritative version of the transaction ledger across the validation network (see [0067]; Coburn: “Each node, having evaluated and verified the history of its copy of the blockchain, forms a score for a request for a new transaction. The nodes collaborate to form a consensus on whether or not to allow the transaction.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Sinha, Biyani, Bryant, and Orsini to include Coburn’s features of the validation network evaluating and scoring versions of the local copies of the transaction ledger with respect to each other to determine the authoritative version of the transaction ledger and selecting the authoritative version of the transaction ledger, resulting in widespread adoption of the authoritative version of the transaction ledger across the validation network. Doing so would integrate blockchain technology into the application infrastructure to provide for secure transactions. (Coburn, [0067])

Regarding Claim 35, the combination of Sinha, Biyani, and Bryant teaches the limitations as described in claim 1, Sinha teaches further wherein the transaction information accessed by the distributed devices includes transactions from a certain time period (see [0155]; Sinha: “The new block can indicate that the device that sent access request 1316 is granted access to certain data and/or other , instructions intended for the distributed devices accessing the transaction information (see [0126]; Sinha: “Device data updater 958 can be configured to update device data 934 based on information stored in HVAC data chain 510. For example, blocks in HVAC data chain 510 can include a plurality of blocks, some of which can indicate that HVAC device 1 has access rights to data on one of HVAC devices 2-6. This can be stored by device data updater 958 in device data 934, access rights 952”), and/or configuration information (see [0090]; Sinha: “HVAC data chain 510 can include configuration data of HVAC devices 1-6, and/or any other information.”).

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Sinha in view of Biyani in view of Bryant in view of Orsini in view of Haque in view of Coburn in view of Maitland.
Regarding Claim 36, the combination of Sinha, Biyani, and Bryant teaches the limitations as described in claim 1, Sinha teaches further comprising nodes of the validation network (see [0083]; Sinha: “HVAC devices 1-6 can be any controller, actuator, or sensor that can communicate via network 508. In some embodiments, HVAC devices 1-6 are building gateways, Network Automation Engines (NAEs), Network Integration Engines (NIEs), Field Equipment Controllers (FECs), and/or various other building devices or building controllers.” Therefore, HVAC devices communicating via a network 508 read on ‘a validation network’) storing local copies of the transaction ledger (see [0022]; Sinha teaches each of the plurality of HVAC devices store a copy of an HVAC data chain including a plurality of data blocks linked  and (see [0003]; Sinha: “The system includes a HVAC devices communicably coupled via a network. Each of the HVAC devices are configured to store a copy of an HVAC data chain”) 
However, it does not explicitly teach:
… determining an authoritative version of the transaction ledger based on predetermined consensus criteria, wherein the predetermined consensus criteria includes a scoring process for determining a longest chain among new blockchains, and the validation network evaluates and scores versions of … the transaction ledger with respect to each other to determine the authoritative version of the transaction ledger and selects the authoritative version of the transaction ledger, resulting in widespread adoption of the authoritative version of the transaction ledger across the validation network, and the validation network validates the transaction information based on the transaction ledger and encrypted identification information included in the transaction information for the distributed devices that generated the transaction information, the transaction ledger including a ledger entry with transaction data indicating a predetermined set of devices authorized to post to the transaction ledger and the validation network validating the transaction information from the distributed devices by confirming, based on the transaction ledger, that the distributed devices that generated the transaction information were authorized to post to the transaction ledger.
Orsini from the same or similar field of endeavor teaches: … determining an authoritative version of the transaction ledger based on predetermined consensus criteria (see [0030]; Orsini teaches TAG network can function as a consensus system. See Fig. 4 and [0058]-[0063]; Orsini teaches smart grid contracts 404 perform or direct computation to determine whether and how a transaction shall be executed based on the settlement criteria (consensus criteria) received and logic model specified. Since the TAG elements (nodes of the validation network) can use smart grid contract to determine whether and how a transaction shall be executed based on the settlement criteria (consensus criteria) received, it corresponds to ‘the nodes of the validation network determining an authoritative version of the transaction ledger based on predetermined consensus criteria’), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Sinha, Biyani, and Bryant to include Orsini’s features of the nodes of the validation network determining an authoritative version of the transaction ledger based on predetermined consensus criteria. Doing so would securely operate devices without the risk of interference from actors or forces 
However, it does not explicitly teach:
wherein the predetermined consensus criteria includes a scoring process for determining a longest chain among new blockchains, and the validation network evaluates and scores versions of the … the transaction ledger with respect to each other to determine the authoritative version of the transaction ledger and selects the authoritative version of the transaction ledger, resulting in widespread adoption of the authoritative version of the transaction ledger across the validation network, and the validation network validates the transaction information based on the transaction ledger and encrypted identification information included in the transaction information for the distributed devices that generated the transaction information, the transaction ledger including a ledger entry with transaction data indicating a predetermined set of devices authorized to post to the transaction ledger and the validation network validating the transaction information from the distributed devices by confirming, based on the transaction ledger, that the distributed devices that generated the transaction information were authorized to post to the transaction ledger.
Haque from the same or similar field of endeavor teaches:
wherein the predetermined consensus criteria includes a scoring process for determining a longest chain among new blockchains (see [0025]; Haque: “Once the operation is performed to add a new block 130 d to the chain 120, the nodes 110 may communicate the new block 130 d to the network 100. The d to the chain 120 by working off the block 130 d when performing the operation to add a subsequent block to the chain 120. If more than one version of the chain 120 exists, the nodes 110 may attempt to work off the longest chain 120. The longest chain 120 may be determined by an algorithm for scoring the chain 120. For example, a chain 120 may be assigned a score based on the computational work required to create the chain 120. A node 110 may communicate the longest chain 120 that the node 100 has observed to the network 100, such as with a gossip protocol.”), and (see [0004]; Haque: “Access to the network device may be granted to the user device based on an entry of a distributed database. The entry may comprise the address of the user device. An entry 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Sinha, Biyani, Bryant, and Orsini to include Haque’s features of a scoring process for determining a longest chain among new blockchains. Doing so would improve trusted peer-to-peer communication between associated devices and reduce costs and misaligned device association data during transfer or storage. (Haque, [0001] and [0003])
However, it does not explicitly teach:
… the validation network evaluates and scores versions of the … transaction ledger with respect to each other to determine the authoritative version of the transaction ledger and selects the authoritative version of the transaction ledger, resulting in widespread adoption of the authoritative version of the transaction ledger across the validation network, and the validation network validates the transaction information based on the transaction ledger and encrypted identification information included in the transaction information for the distributed devices that generated the transaction information,
Coburn from the same or similar field of endeavor teaches:
… the validation network evaluates and scores versions of the … transaction ledger with respect to each other to determine the authoritative version of the transaction ledger (see [0051]; Coburn: “Versions of history of the blockchain with the highest score can be chosen over versions of the history of the blockchain with lower scores. The lower scored versions of the history might not be selected for inclusion in the blockchain. These versions that are not selected for inclusion are called orphan blocks. Decisions about which histories of the blockchain score the highest are determined by peers in the distributed digital ledger.”) and selects the authoritative version of the transaction ledger (see [0052]; Coburn: “Updates to the blockchain are distributed across the peers. A peer can receive a version of the history of the blockchain with a higher score.”), resulting in widespread adoption of the authoritative version of the transaction ledger across the validation network (see [0067]; Coburn: “Each node, having evaluated and verified the history of its copy of the blockchain, forms a score for a request for a new transaction. The nodes collaborate to form a consensus on whether or not to allow the transaction.”), and 

However, it does not explicitly teach: … the validation network validates the transaction information based on the transaction ledger and encrypted identification information included in the transaction information for the distributed devices that generated the transaction information,
Maitland from the same or similar field of endeavor teaches
… the validation network validates the transaction information based on the transaction ledger and encrypted identification information included in the transaction information for the distributed devices that generated the transaction information, (see [0108]-[0109]; Maitland teaches the license ledger 602 may be a virtual network function in a NFV-based network that may only be used to ensure the validity of the license transactions. Therefore, the license ledger 602 can be in a validation network to ensure the validity of the license transactions. See [0112]; Maitland teaches all transactions over this link may include an encrypted user identifier, which the license ledger 602 (validation network) may use to validate the request, .
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the teaching of Sinha, Biyani, Bryant, Orsini, Haque, and Coburn with the above teachings of Maitland to use encrypted user identifier to validate the transaction information to unalterably store the information associated with the one or more usage transactions utilizing blockchain technology to provide a trusted source for real - time usage data. (Maitland, paragraphs [0005] and [0112])

Response to Arguments
Applicant’s arguments filed 11/20/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With respect to applicant’s argument located within the fifth page of the remarks (numbered as page 13) which recites:
“However, the claims do not simply involve temperature setpoints but are specific 
in requiring that transaction information generated by the distributed devices and stored 
on the transaction ledger includes temperature setpoints for areas of the building. 
Sinha has been closely reviewed and does not seem to disclose this feature in the 
claimed context.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Svendsen (US 20160327294 A1) discloses blockchain stores the repositories that includes heat/cool/ fan/humidification settings.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROCIO PEREZ-VELEZ can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/V.N.T./           Examiner, Art Unit 2117                                                                                                                                                                                             
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117